DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	Applicant respectfully requested consideration of reference AS in the IDS dated Aug. 14, 2019.  The Examiner has already considered the references AO, AS, and AW, by signing the Aug. 14, 2019 IDS on Apr. 30, 2021 along with the statement “ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /L.L.H/”.  The AO, AS, and AW were not lined through, so they have been considered properly per MPEP 609 37 CFR 1.98 (See 1449 Document with Signature, Initials, and statement dated May 7, 2021).
	In the IDs dated May 19, 2021, Applicant has cited three foreign patent documents and the corresponding U.S. Patent Publication.  The Applicant should put the corresponding U.S. Pre-Grant Publications (U.S. PGPUB) on the IDS.  For convenience, the Examiner will place the corresponding U.S. PGPUBs on an 892 form.
For the IDS Aug. 4, 2021, the Examiner notes the Foreign Patent Documents listed were filed with the Aug. 14, 2019 IDS.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Due to the cancellation of claim 2, the rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot.
The amendment filed Aug. 4, 2021, is sufficient for the Examiner to withdraw the rejection of claims 1, 3, and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the issues identified in the office action dated May 7, 2021.  However, the amendment has introduced new issues 35 U.S.C. under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for the claims.  
Claims 1 and 3-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 22, Applicant has recited “…than a thickness thereof on the gas spouting side”, it is unclear to the Examiner what thickness Applicant is referencing, since Applicant recites the third glass tube in line 22 and “the gas spouting side” in line 22, which references a gas spouting side of the second glass tube.  Please clarify claim 1, the Examiner interprets “a thickness thereof on the gas spouting side” should be “a thickness of the third glass tube on a gas spouting side”.
	The Examiner acknowledges Applicant has fixed the antecedent basis issue in claim 5 for “the multiple burner” with the amendment of “multiple tube burner”.  However, there are still issues with claim 5.  Applicant has claimed the multiple tube burner in an apparatus, but has failed to provide any details of the apparatus other than the multiple tube burner; therefore, the metes and bounds of the claim are unclear.  Further, the multiple tube burner of claim 1 is an apparatus, and there appears to be no additional limitations in claim 5, other than the multiple tube burner, and claim 5 is also rejected 
Claim 6 recites the limitation "the first glass" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the first glass” should be “the first glass tube”.
Regarding claim 6, Applicant has recited an n-th glass tube as the second glass tube and n is an integer greater than 2.  If is n is greater than 2, it is unclear how the n-th glass tube is the 2nd glass tube, and the (n-1)-th glass tube as the first glass tube.  It is unclear to the Examiner what Applicant is attempting to claim.  The Examiner interprets the wherein statement of claim 6 as “wherein a thickness of a joint portion of the second glass tube connected with the first glass tube is thicker than a thickness of the second glass tube on the spouting side”.  Please clarify claim 6.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As stated above, the multiple tube burner of claim 1 is an apparatus, and there appears to be no additional limitations in claim 5, other than the multiple tube burner, therefore, there appears to be no additional limitations in claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 
Response to Arguments
Applicant’s arguments filed Aug. 4, 2021 with respect to claim(s) rejected by prior art in the non-final office action dated May 7, 2021 have been considered but are moot, due to new grounds of rejection necessitated by the amendment filed Aug. 4, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshimi (JP2010-280549A) in view of Yuichi et al. (JP10-95623A – hereinafter Yuichi).
For the Toshimi reference, the Examiner is referencing pages of the machine translation dated May 7, 2021.
Regarding claim 1, Toshimi (Figs. 1a, 1b, 2, and 5 and pgs. 2-) discloses a multi-tube burner for manufacturing a porous glass preform comprising 8 quartz tubes (17, 19, 21, 23, 25, 27, 29, and 31) arranged coaxially with one another.  Toshimi illustrates the 8 quartz tubes having a substantially circular cross section perpendicular to a longitudinal direction.  Toshimi illustrates a first glass tube (“17”) and a second glass tube (“19”) that is arranged on an outer side of the first glass tube (“17”) are connected with each other on a gas introducing side, which corresponds to the gas introducing side with supply branch pipes 15a to 15h and base end portion 17a.  Toshimi (Figs. 1, 2, and 5 and pgs. 3) discloses the outer quartz tube is inserted into the outer side of the inner quartz tube from the base end portions 19a to 31a and the base end portions 19a to 31a are heat-deformed and are welded to the outer periphery of the inner quartz tube by welding portion 37.  Base end portion 19a provides for a first joint portion of the second glass tube (“19”) connected with the first glass tube (“17”).  Toshima (Figs. 2 and 5) illustrates a thickness of a welded portion near a first joint portion (i.e. base portion) having a thickness defined by weld portion 37 plus a tube wall.

    PNG
    media_image1.png
    265
    786
    media_image1.png
    Greyscale

Toshimi discloses a third glass tube (“21”) arranged on an outer side of the second glass tube (“19”) coaxially with the second glass tube (“19”) and discloses the second glass tube (“19”) and the third glass tube (“21”) are connected with each other at base end portion 21a (i.e. a second joint portion) with a welded portion on the gas introducing side.  

Toshima fails to explicitly state a thickness near a first joint portion of the second glass tube connected with the first glass tube is thicker than a thickness of the second glass tube on a gas spouting side or a thickness of a portion from the first joint portion of the second glass tube connected with the first glass tube up to the second portion of the second glass tube connected with the third glass tube is thicker than a thickness the third glass tube on a gas spouting side (see 35 U.S.C. 112b claim interpretation above).  However, Yuichi (Figs. 1 and 2(a), abstract, [0009]-[0014]) discloses a similar multi-tube burner having concentrically arranged glass pipes for producing a porous glass preform (corresponding to a porous material).  Yuichi discloses eight ports in the multi-tube burner which requires three or more glass tubes coaxially arranged with one another.  Yuichi discloses a contact length of a welded portion at the end of each glass pipe, such as the end of a second glass pipe surrounding a first glass pipe (Fig. 1) and ([0009]) discloses the welded portion must be of sufficient length in order to suppress deformation of each glass pipe due to external forces or the weight of the glass pipe.  Yuichi ([0014]-[0015]) discloses a specific example where the contact length of the welded portion is 3 mm for a pipe wall thickness of 1 mm.  The length of the welded portion corresponds to a thickness near a joint portion (i.e. welded portion near base end portion), as disclosed by Toshimi.  Therefore, Yuichi teaches a thickness portion of a welded portion near a base end portion greater than a thickness of the tube wall.  Both Yuichi and Toshimi teach a welded portion including a tube wall thickness of base portion of the tube (Figures).  Therefore, based on the disclosure of Toshimi and Yuichi, it would be obvious to a person having ordinary skill in the art, the thickness near a first joint 

    PNG
    media_image2.png
    740
    913
    media_image2.png
    Greyscale

Regarding claim 3, as discussed in the rejection of claim 1 above, Yuichi discloses an example where the welded portion (i.e. thickness near a joint portion) is 3 mm and the pipe thickness is 1 mm.  Therefore, based on this disclosure, it would be obvious to a person having ordinary skill in the art, the combination of Toshimi and Yuichi provides for the welded portion near the first joint portion of the second glass tube connected with the first glass tube is 3 mm and the thickness of the second glass tube on the spouting side is 1 mm.  This provides for a thickness near the first joint portion (i.e. welded 
Regarding claim 4, Toshimi (Figs. 1a and 1b) illustrates the first glass tube is arranged in a center of the second glass tube.
Regarding claim 5, Toshimi in view of Yuichi provides for the claimed apparatus, specifically the multi-tube burner apparatus of claim 1 (see rejection of claim 1 above).  Further, Toshimi discloses specific gases for producing the porous glass preform, such as combustion gas, oxygen, inert gas, SiCl4 and GeCl4 source gases to form glass fine particles ejected toward a starting target material.  It would be obvious to a person having ordinary skill in the art, an apparatus for manufacturing a porous glass preform comprising a multi-tube burner along with combustion gases, oxygen, inert gases, and source gases directing the burner towards starting target material for synthesizing a glass porous material.
EXAMINER’S COMMENTS – Claim 6
	Due to the 35 U.S.C. 112(b) issues with claim 6, Allowability of claim 6 is unable to be fully determined.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741